Case 3:17-cv-05769-RJB Document 215-7 Filed 12/27/19 Page 1 of 4




                        ([KLELW




                                                          Whitehead Decl.
                                                                 Ex 8 - 1
           Case 3:17-cv-05769-RJB Document 215-7 Filed 12/27/19 Page 2 of 4


From:                   adrienne.scheffey@akerman.com
To:                     Whitehead, Jamal; ashley.calhoun@akerman.com
Cc:                     colin.barnacle@akerman.com
Subject:                RE: Nwauzor v. GEO - Amended Notice Plan
Date:                   Monday, December 2, 2019 7:45:21 AM
Attachments:            image001.png
                        Nwauzor class notice data pull.xlsx


EXTERNAL
EMAIL



Hi Jamal,

Please find attached the information from ICE with updated detention information, as requested. Given this
information, we think that any outstanding concerns about the class list have been resolved. As you know, the
rest of the information was previously provided from ICE’s records.

To that end, we do not think there is a reason to forego mailed notice to the putative class members as
ordered by the Court. As the goal is to reach as many impacted individuals as possible, mailed notice will help
accomplish this goal. This is true even if some of the addresses are now outdated or unreliable. Certainly,
Plaintiffs were aware when they sought to certify a class that there would be some expense associated with
notifying individuals who have been released from ICE custody. Additionally, on our call you had mentioned
that the Menocal Court procedures were analogous to those here. As you know, the Menocal Court ordered
mailed notice.

Please let us know if you would like to further discuss the notice process or if you plan to file your motion as
opposed.

Best,

Adrienne Scheffey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheffey@akerman.com


Profile




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution
or copying of this communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you
have received this communication in error and then delete it. Thank you.




From: Whitehead, Jamal <whitehead@sgb-law.com>
Sent: Monday, December 2, 2019 7:30 AM


                                                                                                                                     Whitehead Decl.
                                                                                                                                            Ex 8 - 2
          Case 3:17-cv-05769-RJB Document 215-7 Filed 12/27/19 Page 3 of 4


To: Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Calhoun, Ashley (Assoc-Den)
<ashley.calhoun@akerman.com>
Subject: RE: Nwauzor v. GEO - Amended Notice Plan

Please send me our redline of the proposed revisions to the notice plan today or let me know if we should
jump on a call to discuss this further. I expect to take a lunch break during today’s deposition sometime
between noon and 1:00 p.m. if you’d like to talk. -JW



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: Whitehead, Jamal
Sent: Monday, November 25, 2019 11:17 AM
To: adrienne.scheffey@akerman.com; Ashley Calhoun <ashley.calhoun@akerman.com>
Subject: RE: Nwauzor v. GEO - Amended Notice Plan

Adriene, Ashley, do you have an update for me re: the proposed revision to the notice plan? -JW



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: Whitehead, Jamal
Sent: Monday, November 18, 2019 3:30 PM
To: Ashley Calhoun <ashley.calhoun@akerman.com>; Colin Barnacle <colin.barnacle@akerman.com>;
melissa.cizmorris@akerman.com; Adrienne Scheffey <adrienne.scheffey@akerman.com>
Cc: III Branches Law <joan@3brancheslaw.com>; joe@3brancheslaw.com; Kristi Rigsby
<kristi@3brancheslaw.com>; Andrew Free <andrew@immigrantcivilrights.com>; Berger, Adam <berger@sgb-
law.com>; Cronan, Sheila <cronan@sgb-law.com>; Devin Theriot-Orr <devin@opensky.law>; Halm, Lindsay
<halm@sgb-law.com>; Meena Menter <meena@meenamenter.com>; Mendoza, Virginia <mendoza@sgb-
law.com>; Roe, Becky <roe@sgb-law.com>
Subject: Nwauzor v. GEO - Amended Notice Plan

Ashley,

This follows our conversation from a few weeks ago about the state of the class list, among other things, and
the need to amend the initial notice plan in light of all the duplicate and/or missing addresses. Attached is a
motion we plan to file with the Court seeking to amend the notice plan. I’d like to discuss the motion with you
some time soon.

I’m generally available tomorrow to discuss.

Best,
Jamal




                                                                                               Whitehead Decl.
                                                                                                      Ex 8 - 3
      Case 3:17-cv-05769-RJB Document 215-7 Filed 12/27/19 Page 4 of 4




                 Jamal N. Whitehead
                 Attorney
                 Schroeter Goldmark & Bender
                 810 Third Avenue, Suite 500
                 Seattle, WA 98104
                 Tel: 206.622.8000 | Fax: 206.682.2305
                 whitehead@sgb-law.com | sgb-law.com | en español



CONFIDENTIALITY NOTICE: This e-mail may contain confidential and privileged information. If you have received this e-mail
by mistake, please delete it without distributing it to anyone else, and notify me immediately via e-mail or telephone at 206-
622-8000. Thank you.




                                                                                                           Whitehead Decl.
                                                                                                                  Ex 8 - 4
